Case 18-31754-5-mcr            Doc 24      Filed 12/20/18 Entered 12/20/18 21:42:50                     Desc Main
                                          Document      Page 1 of 5



     So Ordered.

     Signed this 20 day of December, 2018.



                                                  ________________________________

                                                 Margaret Cangilos-Ruiz
                                                 United States Bankruptcy Judge




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
                                                                             )
 In re:                                                                      )
                                                                             )   Case Nos.
 CENTERSTONE LINEN SERVICES, LLC,                                            )   18-31754 (main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                  )   18-31753
 ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                                    )   18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                     )   18-31756
 ATLANTA, LLC, and                                                           )
 ALLIANCE LTS WINCHESTER, LLC                                                )   18-31757
 d/b/a Clarus Linen Systems1,                                                )
                                                                             )   Chapter 11 Cases
                                                      Debtors.               )   Jointly Administered
                                                                             )
                                                                             )


       FINAL ORDER (I) AUTHORIZING DEBTORS TO PAY PREPETITION WAGES,
         SALARIES AND BENEFITS, (II) AUTHORIZING THE CONTINUATION OF
      EMPLOYEE BENEFIT PROGRAMS IN THE ORDINARY COURSE OF BUSINESS
          AND (III) DIRECTING BANKS TO HONOR PREPETITION CHECKS FOR
       PAYMENT OF PREPETITION WAGE, SALARY AND BENEFIT OBLIGATIONS


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
 LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
 (“Winchester”).

                                                                                                            3254351.3
Case 18-31754-5-mcr               Doc 24      Filed 12/20/18 Entered 12/20/18 21:42:50                      Desc Main
                                             Document      Page 2 of 5



            Upon the Motion dated December 19, 2018 (the “Motion”),2 wherein the above-

 captioned debtors and debtors in possession (collectively, the “Debtors”), moved this Court for

 an Order pursuant to sections 105(a), 363(b)(1), 507(a)(4), 507(a)(5), 1107(a) and 1108 of the

 Bankruptcy Code, (i) authorizing, but not directing, the Debtors to pay Prepetition Wages and

 Benefits in the ordinary course of business, (ii) authorizing, but not directing, the Debtors to

 continue the Employee Benefit Programs in the ordinary course of business; and (iii) directing all

 banks to honor prepetition checks for the payment of Prepetition Wages and Benefits; and upon

 the Affidavit of John J. Giardino In Support of Chapter 11 Petitions and First Day Motions; and

 the Court having held a hearing concerning the Motion on December 20, 2018 in Syracuse, New

 York; and the Court finding that (i) it has jurisdiction over the matters raised in the Motion

 pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C.§

 157(b)(2); (iii) the relief requested in the Motion is in the best interests of the Debtors, their

 estates and their creditors; and upon the record herein after due deliberation thereon good and

 sufficient cause exists for the granting of the relief as set forth herein. Therefore,

            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

            1.       The Motion is GRANTED, effective as of the Petition Date.

            2.       The Debtors are authorized, but not directed, to pay or otherwise honor the

 Prepetition Wages and Benefits, as described in the Motion, to, or for the benefit of, the

 employees, and to continue the maintenance of all Employee Benefit Programs in the ordinary

 course of their business operations, provided, however that such payment, continuance of such

 programs, other honoring of such Prepetition Wages and Benefits, or entry of this Order shall not

 make such obligations (including, without limitation, severance pay, vacation pay and paid time


 2
     Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

                                                             2                                                  3254351.3
Case 18-31754-5-mcr        Doc 24    Filed 12/20/18 Entered 12/20/18 21:42:50             Desc Main
                                    Document      Page 3 of 5


 off) administrative expenses of the estate entitled to priority status under sections 507 and 503 of

 the Bankruptcy Code.

        3.      In accordance with this Order and any other Order of this Court, HSBC USA

 Bank, National Association, and any other bank or financial institution at which the Debtors

 maintain accounts, is authorized and directed to honor checks presented for payment, and to

 honor all funds transfer requests made by the Debtors related to the payments authorized by this

 Order, to the extent that sufficient funds are on deposit in such accounts or related funding

 accounts.

        4.      The Debtors may pay to the appropriate parties any and all amounts withheld

 from the pay of employees, including, but not limited to, Social Security, FICA, federal, state

 and local income taxes, garnishments, health care payments, charitable donations and other types

 of withholding, whether these relate to the period prior to the date of the Debtors’ chapter 11

 filings or subsequent thereto.

        5.      The Debtors are authorized, but not directed, to pay prepetition amounts owing in

 the ordinary course of business to third parties in connection with maintaining and providing

 record keeping services relating to the various Employee Benefit Plans.

        6.      Any party receiving payment from the Debtors is authorized and directed to rely

 upon the representations of the Debtors as to which payments are authorized by this Order.

        7.      Neither the provisions of this Order, nor any payments made by the Debtors

 pursuant to the Motion or this Order, shall be deemed to change the classification of any claim or

 to in any way change the rights or create new rights of any employee or other person.




                                                  3                                          3254351.3
Case 18-31754-5-mcr           Doc 24    Filed 12/20/18 Entered 12/20/18 21:42:50           Desc Main
                                       Document      Page 4 of 5


         8.         The authority granted hereunder with respect to Prepetition Wages and Employee

 Benefit Programs shall not apply to prospective future payments following any potential

 cessation of the Debtors’ operations if such an event should occur.

         9.         Neither the provisions of this Order, nor any payments made by the Debtors

 pursuant to the Motion or this Order, shall be deemed an assumption of any Employee Benefit

 Plan, program or contract, or otherwise affect the Debtors’ rights under 11 U.S.C. § 365(a) to

 assume or reject any executory contract between the Debtors and any employee.

         10.        Notwithstanding the relief granted herein and any actions taken hereunder,

 nothing herein shall create, nor is intended to create, any rights in favor of, or enhance the status

 of any claim held by, any party.

         11.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

 9014 or otherwise, this Order shall be effective and enforceable immediately upon its entry. Any

 subsequent modification or vacatur of this Order shall not invalidate or impair any actions taken

 pursuant to this Order prior to such modification or vacatur.

         12.        The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the

 contents of the Motion or are otherwise deemed waived.

         13.        Nothing in the Motion or this Order shall be construed as impairing the Debtors’

 right to contest the validity, priority or amount of any claim pursuant to applicable law or

 otherwise dispute, contest, setoff or recoup any claim, or assert any rights, claims or defenses

 related thereto.

         14.        Notwithstanding anything to the contrary in this Order, any payment made or to

 be made under this Order, and any authorization contained in this Order, shall be subject to the

 requirements imposed on the Debtors under any order(s) of the Court approving the Debtors’



                                                    4                                         3254351.3
Case 18-31754-5-mcr        Doc 24    Filed 12/20/18 Entered 12/20/18 21:42:50           Desc Main
                                    Document      Page 5 of 5


 debtor-in-possession financing facility and use of cash collateral and any budget in connection

 therewith.

        15.     The Debtors are hereby authorized and empowered to take all actions they

 determine are necessary to effectuate the relief granted pursuant to this Order in accordance with

 the Motion.

        16.     A copy of this Order shall be served upon the (i) the Office of the United States

 Trustee for the Northern District of New York; (ii) counsel for HSBC Bank USA, National

 Association; (iii) all required governmental agencies; and (iv) the twenty largest unsecured

 creditors in each Debtor’s case, by first class mail on or before December 22, 2018.

        18.     The Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation of this Order.



                                              ###




                                                   5                                        3254351.3
